DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see pages 13-14, filed 6/23/2022, with respect to 1-20 have been fully considered and are persuasive.  The 35 U.S.C.103 rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant claims a method/device and a non-transitory computer-readable storage medium, storing at least one instruction, the at least one instruction being loaded and executed by a processor to implement the method by: obtaining speech information obtaining speech information; determining beginning and ending positions of a candidate speech segment in the speech information by using a weighted finite state transducer (WFST) network, the WFST network including a deep neural network (DNN), a hidden Markov model (HMM), a dictionary, and a language model, and the candidate speech segment being identified as corresponding to a preset keyword; clipping the candidate speech segment from the speech information according to the beginning and ending positions; detecting whether the candidate speech segment comprises the preset keyword by using a convolutional neural network (CNN); and determining, upon determining that the candidate speech segment comprises the preset keyword, that the speech information comprises the preset keyword. Applicant’s arguments on pages 13-14, that the cited prior art of Hurwitz et al., in view of Wang Guangsen et al., does not teach the claimed combination of features is persuasive, and the outstanding rejection of 35 U.S.C. 103 is withdrawn. Examiner agrees that Hurwitz et al., in view of Wang Guangsen et al., fail to fairly disclose or teach the claimed combination of features is persuasive. Therefore claims 1-20 are deemed allowable over cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658